                             IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                        MEDFORD DIVISION



BRENDA M. DIEDRICH,

                Plaintiff,                                               Civ. No. 3:19-cv-00008-CL

        v.                                                               OPINION AND ORDER

COMMISSIONER OF SOCIAL SECURITY,

            Defendant.
_______________________________________

MARK D. CLARKE, Magistrate Judge.

        Plaintiff Brenda M. Diedrich (“Plaintiff”) seeks judicial review of the final decision of

the Commissioner of the Social Security Administration denying her claim for Social Security

Disability Benefits under Title II of the Social Security Act. The parties agree that this case

should be remanded, but disagree on the terms of the remand. For the reasons provided below,

the Commissioner’s Motion for Remand (#24) is GRANTED1 and the case is remanded for

further administrative proceedings.


1
 The parties have consented to Magistrate Judge jurisdiction over this action pursuant to 28 U.S.C. §
636(c)(1).

Page 1 of 8 – OPINION AND ORDER
                                         BACKGROUND

        Plaintiff was born in 1960 and has a high school education. Tr. 45-46. Plaintiff has a

long history of drug abuse and trauma. Beginning in 2002, soon after getting divorced, Plaintiff

was arrested several times and jailed twice for charges including theft, ID theft forgery, and

possession of methamphetamine. Tr. 472. While in jail, she was diagnosed with bipolar

disorder and ADHD. Tr. 471.

       Plaintiff alleges that she has been disabled since October 1, 2002, because of attention

deficit disorder, bipolar, depression, panic, anxiety, agoraphobia, arthritis, migraine, asthma,

emphysema, and chronic obstructive pulmonary disease. Tr. 104, 106, 3064. She protectively

applied for both Social Security Disability (“SSD”) and Supplemental Security Income (“SSI”)

benefits on August 26, 2009. Tr. 304, 338. She was awarded SSI, but not SSD. Tr. 114, 110.

Plaintiff appealed the SSD determination and two hearings were held on December 14, 2011, Tr.

88-102, and March 8, 2012, Tr. 39-87. An ALJ determined that Plaintiff was not disabled in a

written decision dated March 30, 2012. Tr. 16-31. Plaintiff appealed the ALJ’s decision.

       On October 26, 2017, the Ninth Circuit affirmed in part and reserved in part, holding that

the ALJ erred by (1) not calling a medical expert to help determine Plaintiff’s onset date, (2)

giving little weight to lay witness testimony, and (3) by finding that Plaintiff was a “partially

credible witness” based on the fact that she did not exhibit symptoms of mental illness during her

appointment with her therapist. Tr. 1344-72; Diedrich v. Berryhill, 874 F.3d 634 (9th Cir. 2017).

The ALJ’s March 30, 2012 decision was vacated and the matter was remanded. Tr. 1342.

       Supplemental hearings before an ALJ were held on September 5, 2018, Tr. 1126-37, and

September 18, 2018, Tr. 3091-3139. Additional written medical evidence was received, and a

medical expert testified at the September 18 hearing. Tr. 1231-33, 3097, 3097-3117. The ALJ



Page 2 of 8 – OPINION AND ORDER
adjudicated the period from October 1, 2002, the alleged onset date, through June 30, 2008, the

date last insured for SSD benefits. Tr. 3066, 3081. On January 8, 2019, the ALJ issued an

amended decision finding Plaintiff not disabled during the relevant time period within the

meaning of the Social Security Act because Plaintiff’s substance use disorder was a contributing

factor material to the determination of disability. Tr. 3081.

       The ALJ also issued a separate decision on September 28, 2018, reinstating Plaintiff’s

SSI benefits as of her March 2015 protective filing. Tr. 3082-90. Plaintiff had been paid SSI

benefits from October 2009 through May 2014, but those benefits were ended because of

incarceration. Tr. 3086. The SSI decision is not before the Court.

       The ALJ’s January 8, 2019 decision denying SSD benefits became the final decision of

the Commissioner that is now under review.

                                   STANDARD OF REVIEW

       The reviewing court must affirm the Commissioner’s decision if it is based on the proper

legal standards and the legal findings are supported by substantial evidence in the record. 42

U.S.C. § 405(g); Batson v. Comm’r Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004); see

also Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir. 1989). ‘“Substantial evidence’ means

‘more than a mere scintilla but less than a preponderance,’ or more clearly stated, ‘such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Bray v.

Comm’r Soc. Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Andrews v. Shalala, 53

F.3d 1035, 1039 (9th Cir. 1995)). In reviewing the Commissioner’s alleged errors, this Court

must weigh “both the evidence that supports and detracts from the [Commissioner’s]

conclusions.” Martinez v. Heckler, 807 F.2d 771, 772 (9th Cir. 1986). Variable interpretations




Page 3 of 8 – OPINION AND ORDER
of the evidence are insignificant if the Commissioner’s interpretation is rational. Burch v.

Barnhart, 400 F.3d 676, 679 (9th Cir. 2005).

       Where the evidence before the ALJ is subject to more than one rational interpretation, the

Commissioner’s conclusion must be upheld. Batson, 359 F.3d at 1198 (citing Andrews, 53 F.3d

at 1041). “However, a reviewing court must consider the entire record as a whole and may not

affirm simply by isolating a ‘specific quantum of supporting evidence.’” Robbins v. Soc. Sec.

Admin., 466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock, 879 F.2d at 501). Additionally, a

reviewing court “cannot affirm the [Commissioner’s] decision on a ground that the

[Administration] did not invoke in making its decision.” Stout v. Comm’r Soc. Sec. Admin., 454

F.3d 1050, 1054 (9th Cir. 2006) (citations omitted). Finally, a court may not reverse an ALJ’s

decision on account of an error that is harmless. Id. at 1055-56. “[T]he burden of showing that

an error is harmful normally falls upon the party attacking the agency’s determination.” Shinseki

v. Sanders, 556 U.S. 396, 409 (2009).

       Even where findings are supported by substantial evidence, “the decision should be set

aside if the proper legal standards were not applied in weighing the evidence and making the

decision.” Flake v. Gardner, 399 F.2d 532, 540 (9th Cir. 1968). Under sentence four of 42

U.S.C. § 405(g), the reviewing court has the power to enter, upon the pleadings and transcript

record, a judgment affirming, modifying, or reversing the decision of the Commissioner, with or

without remanding the case for a rehearing.

                                          DISCUSSION

       The only issue for review is whether this case should be remanded for further

administrative proceedings or for an immediate calculation and award of benefits. This Court

has the discretion to reverse the Commissioner’s final decision with or without a remand for



Page 4 of 8 – OPINION AND ORDER
further administrative proceedings. See 42 U.S.C. § 405(g); Rodriguez v. Bowen, 876 F.2d 759,

763 (9th Cir. 1989). In Smolen v. Chater, the court provided guidance as to how the reviewing

court should exercise its discretion. It set forth a test for determining when to remand for an

immediate finding of disability and award of benefits. See Smolen v. Chater, 80 F.3d 1273, 1292

(9th Cir. 1996). According to this test, a reviewing court should remand for a finding of

disability and award of benefits if:

               1) The ALJ has failed to provide legally sufficient reasons for rejecting
                  [medical opinions or a claimant’s testimony];
               2) There are no outstanding issues to be resolved before a determination
                  of disability can be made; and
               3) It is clear from the record that the ALJ would be required to find the
                  claimant disabled were such evidence credited.

See id. at 1292.

       In general, the decision whether to remand a case for further proceedings turns on the

likely utility of such proceedings. The Supreme Court has held that appellate courts are not to

act as fact finders or invade the administrative processes Congress creates. INS v. Orlando

Ventura, 537 U.S. 12, 16 (2002) (quoting SEC v. Chenery Corp., 318 U.S. 80, 88 (1943)). The

Ninth Circuit has made clear that “‘the proper course, except in rare circumstances, is to remand

to the agency for additional investigation or explanation.’” Treichler v. Comm'r of Soc. Sec.

Admin., 775 F.3d 1090, 1099 (9th Cir. 2014) (quoting Florida Power & Light Co. v. Lorion, 470

U.S. 729, 744 (1985)). The Court should remand for further proceedings unless “the record as a

whole is free from conflicts, ambiguities, or gaps,” “all factual issues have been resolved,” and

“the claimant's entitlement to benefits is clear under the applicable legal rules.” Treichler, supra.

at 1103-04. The Court may not simply credit the claimant’s evidence upon finding error and

remand for payment of benefits, because doing so would permit recovery “even if the objective

medical evidence in the record indicated that the claimant was not disabled.” Id. at 1105-06.

Page 5 of 8 – OPINION AND ORDER
       In this case, the ALJ found Plaintiff not disabled within the meaning of the Social

Security Act because Plaintiff’s substance use disorder was a contributing factor material to the

determination of disability. Tr. 3081. Specifically, the ALJ found that if Plaintiff had stopped

substance use during the relevant period, she would not have met listings 12.04 (depressive,

bipolar and related disorders) or 12.06 (anxiety and obsessive-compulsive disorders). Tr. 3074.

Under the Social Security Act, if drug or alcohol abuse is determined to be a contributing factor

material to a plaintiff’s disability, then plaintiff would not be entitled to an award of disability

benefits. 42 U.S.C. § 423(d)(2)(C).

       Plaintiff argues that the ALJ’s finding was in error, that the facts are settled, and if her

statements regarding the severity of her symptoms are credited as true, there is no basis for

serious doubt that Plaintiff was disabled by her mental impairments and not by drug or alcohol

use. Plf.’s Br. at 32 (#19). Plaintiff argues that the statements from lay witness, Mr. Niebaum,

should also be credited as true. Plaintiff asks that the Commissioner be ordered to find her

disabled since October 1, 2002, the alleged onset date, and directed to pay SSD benefits under

the August 2009 application.

       The Court determines that further fact finding is required in this case and declines to

credit Plaintiff’s and Mr. Neibaum’s statements as true. The Social Security Act requires the

Commissioner to credit subjective statements regarding severity of symptoms to the extent that

they can reasonably be accepted as consistent with the medical and other evidence in the record.

20 C.F.R. § 404.1529(c)(4). The Court is unable to determine whether the ALJ reasonably

evaluated these subjective statements as consistent or inconsistent with the medical evidence in

the record because the record is incomplete and the medical expert’s testimony regarding the

medical evidence is incomplete. Moreover, regarding Mr. Niebaum’s lay witness statement, the



Page 6 of 8 – OPINION AND ORDER
ALJ’s error was not that he gave insufficient reasons for discounting Mr. Niebaum’s statement.

Instead, the ALJ failed to mention Mr. Niebaum’s 2015 statement and gave no reason for not

taking the statement into account. Therefore, meaningful review of the ALJ’s evaluation of Mr.

Neibaum’s 2015 statement is impossible. On remand, Plaintiff’s and Mr. Niebaum’s statements

must be evaluated and the Commissioner must determine whether these statements can

reasonably be accepted as consistent with the medical evidence.

       The ALJ gave great weight to medical expert Dr. Strahl’s testimony in determining the

extent of Plaintiff’s mental limitations. However, Dr. Strahl appears to have overlooked a large

portion of medical records. In Defendant’s Motion for Remand, the Commissioner states that it

is “unclear whether Dr. Strahl had access to all the medical records.” Mtn. for Remand at 2-3

(#24). The Court’s role is not to evaluate and weigh medical evidence. The case must be

remanded for proper consideration of the evidence in the context of the entirety of the record.

Additionally, the ALJ discussed several exhibits from Plaintiff’s subsequent claim on which

disability was granted, but did not include them in the exhibit list. The Commissioner’s later

finding of disability for SSI benefits was based on physical impairments, not mental

impairments. For those exhibits to be used in determining Plaintiff’s eligibility for SSD benefits

based on mental impairments, they must be included in the record. On remand, the

Commissioner or the Appeals Council must consider whether to issue a decision ordering

payment of benefits in light of all the medical evidence or determine whether new testimony

from a medical expert is necessary to properly evaluate the entirety of the medical evidence.




Page 7 of 8 – OPINION AND ORDER
                                            ORDER

       Based on the foregoing, and pursuant to sentence four of 42 U.S.C. § 405(g), the Motion

for Remand (#24) is GRANTED. The decision of the Commissioner is REVERSED and the

case is REMANDED for further proceedings.

       Upon remand, the Commissioner is ordered to consider whether to issue a decision

ordering payment of SSD benefits in light of the evidence, or to order further proceedings. If the

Commissioner determines that further proceedings are needed to conduct proper fact finding,

then the Commissioner is ordered to instruct an ALJ to reconsider the entirety of the medical

evidence, prepare a comprehensive exhibit list, and indicate which exhibits were considered in

the evaluation and creation of a new administrative decision. If an ALJ determines that new

testimony from a medical expert is needed, the Commissioner is further ordered to instruct the

ALJ to ensure that the medical expert has considered all of the medical evidence before

providing an opinion. Finally, the Commissioner is ordered to instruct the ALJ to reconsider

Plaintiff’s symptom testimony and the 2015 lay witness statement from Mr. Niebaum, and

determine whether these subjective statements are reasonably consistent with the medical and

other evidence in the record.

       IT IS SO ORDERED.

                                             DATED this 9th day of April, 2020.



                                             /s/ Mark Clarke
                                             MARK D. CLARKE
                                             United States Magistrate Judge




Page 8 of 8 – OPINION AND ORDER
